 1   Jason C. Tatman, Esq.
     WSBA No. 50107
 2   The Law Offices of Jason C. Tatman, P.C.
 3   506 2nd Ave Ste 1400
     Seattle, WA 98104-2329
 4   (844) 252-6972
     Fax (858) 348-4976
 5   jt@tatmanlegal.com
 6
 7
 8
 9
                                UNITED STATES BANKRUPTCY COURT
10
                   WESTERN DISTRICT OF WASHINGTON—SEATTLE DIVISION
11
12   IN RE:                                            Case No.: 21-10092-TWD
13   BRETT S. ROBERTS DBA BUILT NW LLC
14   DBA ROBERTS CUSTOM HOMES LLC
     DBA 2ND STREET PROJECT LLC AND                    Chapter 13
15   BRITT G. ROBERTS FKA BRITT G.
     PETERSON,
16                                                     OBJECTION TO CONFIRMATION OF
17
                                                       CHAPTER 13 PLAN

18                  Debtors.
19            Secured Creditor Kubota Credit Corporation (“Creditor”), respectfully submits its
20
     Objection to Confirmation of Chapter 13 Plan (“Plan”), of Debtors Brett S. Roberts dba Built NW
21
22   LLC dba Roberts Custom Homes LLC dba 2nd Street Project LLC and Britt G. Roberts fka Britt
23
     G. Peterson (“Debtors”).
24
25            I.    Statement of Facts.
26            1.    On January 18, 2021, Debtors filed a voluntary Chapter 13 petition.
27
              2.    Jason Wilson-Aguilar is the duly qualified and acting Chapter 13 Trustee.
28
              3.    On January 14, 2019, Debtor Brett Roberts, for valuable consideration, made,
29
     executed, and delivered to Creditor a written Retail Installment Sale Contract (“Note”), for the
30
31   finance and purchase of a Kubota U17VR1 Excavator; a Kubota K7970A 18” QA Trenching
32   Bucket; a Kubota K7968A 12” QA Trenching Bucket; and a Kubota K7966 Quick Coupler

     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN - 1




     Case 21-10092-TWD          Doc 25     Filed 02/09/21     Ent. 02/09/21 19:36:18      Pg. 1 of 10
 1   (“Collateral”). A true and correct cop of the Note is attached hereto as Exhibit A and is
 2
     incorporated herein by reference.
 3
            4.      The total amount due and owing on the Note as of January 18, 2021, is
 4
 5
     approximately $7,709.74.

 6          5.      On February 2, 2021, Debtors filed the proposed Chapter 13 Plan. Pursuant to
 7   Debtors’ proposed Chapter 13 Plan, Debtors do not provide for payment of Creditor’s claim.
 8
            II.     Failure to provide for Creditor’s claim.
 9
            6.      In the proposed Plan, Debtors fail to provide for Creditor’s claim.
10
11
            7.      Debtors should be required to provide for Creditor’s claim as a condition of

12   confirmation of any Chapter 13 Plan.
13          WHEREFORE, based upon the foregoing, Creditor respectfully requests that:
14
            1. Confirmation of Debtors’ proposed Chapter 13 Plan be denied; or
15
16          2. The case be dismissed; and
17          3. Such further relief as the Court deems just and proper.
18
19   Dated: February 9, 2021                      Respectfully submitted,
20
21
                                                  /s/Jason C. Tatman
22                                                Jason C. Tatman, Esq.
                                                  Attorney for Secured Creditor
23
                                                  Kubota Credit Corporation
24
25
26
27
28
29
30
31
32


     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN - 2




     Case 21-10092-TWD          Doc 25      Filed 02/09/21     Ent. 02/09/21 19:36:18     Pg. 2 of 10
Case 21-10092-TWD   Doc 25   Filed 02/09/21   Ent. 02/09/21 19:36:18   Pg. 3 of 10
Case 21-10092-TWD   Doc 25   Filed 02/09/21   Ent. 02/09/21 19:36:18   Pg. 4 of 10
Case 21-10092-TWD   Doc 25   Filed 02/09/21   Ent. 02/09/21 19:36:18   Pg. 5 of 10
Case 21-10092-TWD   Doc 25   Filed 02/09/21   Ent. 02/09/21 19:36:18   Pg. 6 of 10
Case 21-10092-TWD   Doc 25   Filed 02/09/21   Ent. 02/09/21 19:36:18   Pg. 7 of 10
Case 21-10092-TWD   Doc 25   Filed 02/09/21   Ent. 02/09/21 19:36:18   Pg. 8 of 10
Case 21-10092-TWD   Doc 25   Filed 02/09/21   Ent. 02/09/21 19:36:18   Pg. 9 of 10
 1                                    CERTIFICATE OF SERVICE
 2           I am employed in the county of San Diego, California. My business address is 5677

 3   Oberlin Drive, Suite 210, San Diego, CA 92121. I am over the age of eighteen years and not a

 4   party to this action.

 5           On February 9, 2021, I served the Objection to Confirmation of Chapter 13 Plan on the

 6   interested parties in this action by placing a true and correct copy thereof enclosed in a sealed

 7   envelope with postage thereon fully prepaid in the United States mail at Encinitas, CA, as
     follows:
 8
     (X)     (BY REGULAR MAIL) I caused such envelope(s) with postage thereon fully prepaid to
 9
     be placed in the United States mail at Encinitas, CA. I am “readily familiar” with this firm’s
10
     practice of collection and processing of correspondence for mailing. It is deposited in the U.S.
11
     Postal Service on that same day in the ordinary course of business. I am aware that on motion of
12
     the party served, service is presumed invalid if the cancellation date or the postage meter date is
13
     more than 1 day after date of deposit for mailing affidavit.
14
     (X)     (FEDERAL) I declare under penalty of perjury under the laws of the United States of
15
     America that the above is true and correct.
16
             Executed on February 9, 2021, at Encinitas, CA.
17
18
                                                           /s/ Darren J. Devlin__
19                                                         Darren J. Devlin, Esq.

20   Brett S. Roberts and Britt G. Roberts, P.O. Box 499, North Bend, WA 98045
21   Thomas D. Neeleman, 1403 8th Street, Marysville, WA 98270
22
     Jason Wilson-Aguilar, via ecf only
23
24
25
26
27
28
                                                 1
                                       CERTIFICATE OF SERVICE

     Case 21-10092-TWD          Doc 25     Filed 02/09/21     Ent. 02/09/21 19:36:18        Pg. 10 of 10
